Citation Nr: 0732081	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  01-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for exercise induced 
asthma, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1998 to September 
1993.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the benefit sought 
on appeal.  

It is noted that in a number of documents filed throughout 
this appeal, the veteran has sought a total rating based upon 
individual unemployability.  In the October 2006 remand the 
Board referred this issue to the RO and it does not appear 
that subsequent action has been taken.  The issue is again 
referred to the RO for any appropriate action.

In addition, the Board notes that the only issue remaining on 
appeal is an increased rating claim for the veteran's asthma.  
The Board's September 2004 decision denied reopening the eye 
condition, and the Board's October 2006 decision denied 
service connection for the arm condition and emotional 
problems.  A February 2007 rating decision by the RO granted 
service connection for the stomach condition.  As such, the 
only condition remaining on appeal is the veteran's claim for 
an increased rating for his asthma.

In September 2004 and October 2006 the Board remanded the 
matter for additional development.  That development having 
been completed, the claim has been returned to the Board and 
is now ready for appellate disposition.


FINDING OF FACT

The veteran's asthma is not manifested by an FEV-1 level less 
than 40 percent predicted, an FEV-1/FVC level less than 40 
percent, more than one attack per week with episodes of 
respiratory failure, or the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for the 
veteran's exercise induced asthma are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran essentially contends he is entitled to an 
increased rating for his asthma because the current rating 
assigned does not accurately reflect the severity of his 
disability.  An unappealed rating decision of November 1997 
granted service connection for the veteran's asthma and 
assigned a 10 percent evaluation under DC 6602.  A rating 
decision of August 2000, the subject of this appeal, 
continued that rating.  A rating decision of April 2003 then 
increased the veteran's evaluation to 60 percent, effective 
from the date of his April 1999 claim. 

In order to establish a rating in excess of 60 percent under 
DC 6602 the evidence must show an FEV-1 level less than 40 
percent predicted, an FEV-1/FVC level less than 40 percent, 
more than one attack per week with episodes of respiratory 
failure, or the daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.  
For rating purposes, the pulmonary function testing is 
evaluated based on the results after bronchodilatation.  See 
61 Fed. Reg. 46723 (Sep. 5, 1996) (pulmonary function to be 
tested after bronchodilation).

The veteran is not entitled to a rating in excess of 60 
percent under DC 6602.  A VA examination was conducted in 
January 2007 and the veteran's FEV-1 level was 60 percent 
predicted.  While some VAMC treatment notes indicate a FEV-1 
level of 32 percent, it cannot be determined where or when 
this measurement was obtained, as none of the VA treatment 
notes containing this reference included any pulmonary 
function testing.  Pulmonary functioning measurements were 
also taken in February 2005, July 2003, and October 2001, but 
post-bronchodilation readings are not included.  In a January 
2002 VA examination the veteran's FEV-1 level was 52 percent.  
His FEV-1/FVC measurement was obtained but a post-
bronchodilation reading is not indicated.  In addition, the 
January 2007 VA examination report indicates the veteran had 
had no episodes of respiratory failure, has not been 
prescribed oral steroids, parenteral steroids, or 
immunosuppressive drugs.  There are no findings to the 
contrary in the medical evidence.  As such, a rating in 
excess of 60 percent is not warranted for the veteran's 
exercise induced asthma under DC 6602.

The Board has also considered the application of all other 
diagnostic codes pertaining to diseases of the trachea and 
bronchi in order to further determine whether the veteran may 
be entitled to a rating in excess of 60 percent, but does not 
find that such a rating is warranted under any other code.  
As it pertains to the medical evidence of record, DC 6600 for 
chronic bronchitis, DC 6603 for pulmonary emphysema, and DC 
6604 for chronic obstructive pulmonary disease all require 
FEV-1 measurements less than 40 percent of predicted value, 
cor pulmonale (right heart failure, right ventricular 
hypertrophy, pulmonary hypertension, or evidence of 
outpatient oxygen therapy in order to justify a 100 percent 
rating.  DC 6601 for bronchiectasis requires incapacitating 
episodes of infection of at least six weeks total duration 
per year.  As discussed above, the medical evidence does not 
contain the FEV-1 measurements required for this rating.  

In addition, the Board remanded this matter in September 2004 
in order to determine if the veteran has right ventricular 
hypertrophy, as a May 2000 VA echocardiogram showed that the 
right ventricle was mildly enlarged.  The January 2007 VA 
examination report found the veteran does not have right 
ventricular hypertrophy.  The 2007 examination also found the 
veteran does not have cor pulmonale or pulmonary 
hypertension, and no periods of incapacitating episodes of 
infection.  There is no evidence of outpatient oxygen 
therapy.  As such, these codes also do not allow for a rating 
in excess of 60 percent for the veteran's asthma.  The Board 
has considered the veteran's representative's arguments that 
a higher rating is warranted under 38 C.F.R. § 4.10 based on 
functional impairment, but finds that the 60 percent rating 
under DC 6602 adequately compensates the appellant's 
functional loss resulting from his asthma.  Indeed, the 
January 2007 VA examiner characterized the functional impact 
of the veteran's attacks as "moderate" and described only a 
"mild impairment" resulting from the condition between 
attacks.

In addition, on review of the veteran's contentions, the 
Board finds that there is insufficient evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2005).  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

For all of the above reasons, the Board finds that a 60 
percent disability rating under DC 6602 is appropriate for 
the veteran's exercise induced asthma and that a higher 
rating is not justified under the medical evidence.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2003, May 2004, and October 2004 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter of October 2004 specifically informed the veteran that 
he should submit any additional evidence that he had in his 
possession, and a letter of November 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his increased 
rating be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).]  The VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  As such, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  



The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
had a hearing.  The veteran was afforded a number of VA 
examinations.  In addition, the claims file includes records 
from the Social Security Administration (SSA).  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  


ORDER

An evaluation in excess of 60 percent for the veteran's 
exercise induced asthma is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


